           Case 2:20-cv-01094-AMM Document 1 Filed 07/31/20 Page 1 of 5                     FILED
                                                                                    2020 Jul-31 PM 02:11
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


JACK M. BAINS, an individual,                      )
                                                   )
                           PLAINTIFF,              )
                                                   )   Civil Action No.
       v.                                          )
                                                   )   _________________________
ALLEN & NEWMAN, PLLC, a foreign                    )
Corporation, et al.,                               )
                     DEFENDANT.                    )
                                                   )

                             NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. § 1446, Defendant Allen & Newman, PLLC (“Allen

& Newman”), hereby invokes this Court’s jurisdiction under 28 U.S.C. §§ 1331

and 1441, and states the following grounds for removal:

      1.      Plaintiff instituted this action on or about June 19, 2020 in the District

Court of Jefferson County, Alabama, Case No. 01-DV-2020-902224.00

(hereinafter referred to as the “State Action”).

      2.      Plaintiff served Allen & Newman with the State Action Summons and

Complaint through certified mail on July 3, 2020. A true and correct copy of all

documents filed in the state court, including the served Summons and Complaint,

are attached as Exhibit A.      Allen & Newman has not served any answer or

responsive pleading to the Complaint, nor made any appearance or argument
            Case 2:20-cv-01094-AMM Document 1 Filed 07/31/20 Page 2 of 5




before the State Court. Thus, this Notice has been filed with this Court within

thirty (30) days of service of copies of the Summons and Complaint in the State

Action upon any defendant.

       3.      This action is removed to this Court pursuant to 28 U.S.C. § 1331, as

this action involves claims that relate to the laws of the United States, specifically,

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1001 et seq.

       4.      ERISA applies to any “employee benefit plan” if the plan is

established or maintained by an employer or employee organization engaged in

commerce or in any industry or activity affecting commerce. 29 U.S.C. § 1003.

An “employee benefit plan” is defined as a “welfare benefit plan” or a “pension

benefit plan.” 29 U.S.C. §1002(3). A pension benefit plan means “any plan, fund,

or program which was heretofore or is hereafter established or maintained by an

employer or by an employee organization, or by both, to the extent that by its

express terms or as a result of surrounding circumstances such plan, fund, or

program...provides retirement income to employees.” 29 U.S.C. § 1002(2)(A)(i).

       5.      By the State Action, Plaintiff is seeking to recover losses to the

benefit plan in which he was a participant (along with other damages) which he

alleges occurred as a result of actions taken by Defendant.1      The benefit plan at


1
    Complaint at ¶¶ 13-19.

                                          -2-
           Case 2:20-cv-01094-AMM Document 1 Filed 07/31/20 Page 3 of 5




issue is an “employee pension benefit plan” as that term is defined in 29 U.S.C. §

1002(2) of ERISA. The damages sought by Plaintiff in the State Action arise out

of his participation in an ERISA plan, and pertain to alleged losses in his plan

account. Therefore, Plaintiff’s causes of action are governed by ERISA. The

Court’s analysis of Plaintiff’s causes of action will necessarily require

interpretation of this ERISA plan. Because the preemptive force of ERISA is so

powerful that it completely displaces any state-law cause of action, Plaintiff’s

causes of action will be “re-characterized” as a federal claim under ERISA.

Plaintiff’s claims arise under ERISA and any state law causes of action asserted by

Plaintiff in the State Action are completely preempted by 29 U.S.C. §

1132(a)(1)(B) and/or § 1132(a)(3). Metropolitan Life Ins. Co. v. Massachusetts,

471 U.S. 724 (1985); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987);

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987). Accordingly, removal to

this Court is proper pursuant to 28 U.S.C. § 1441(a), as it is under the original

jurisdiction of the Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e).

      6.      Allen & Newman submits this Notice without waiving any defenses to

the claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon

which relief can be granted.

      7.      The State Court from which this action was removed, and in which

this action was commenced, is within this Court’s district and division.


                                         -3-
           Case 2:20-cv-01094-AMM Document 1 Filed 07/31/20 Page 4 of 5




      8.      A copy of the notification of removal filed with the State Court, as

required by 28 U.S.C. § 1446(d), is attached as Exhibit B.

      9.      By copy of this document and in accordance with the Certificate of

Service, Allen & Newman is providing notice to all parties in this action advising

of the filing of this Notice of Removal pursuant to 28 U.S.C. § 1446(d).

      WHEREFORE, Allen & Newman gives notice that the referenced action

pending in the District Court of Jefferson County, Alabama has been removed to

this Court.

                                      Respectfully submitted,

                                      /s/ Kimberly R. Ward
                                      Kimberly R. Ward (ASB-9913-M67W)
                                      Kimberly.Ward@jacksonlewis.com
                                      Jackson Lewis P.C.
                                      800 Shades Creek Parkway, Suite 870
                                      Birmingham, AL 35209
                                      Tel: (205) 332-3122
                                      Fax: (205) 332-3131
                                      ATTORNEY FOR DEFENDANT




                                        -4-
        Case 2:20-cv-01094-AMM Document 1 Filed 07/31/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 31, 2020, I filed the foregoing with the Clerk of
the Court and served copies of same via the United States Postal Service, postage
prepaid and properly addressed, upon the following:

                       Jack Bains, Attorney at Law, BAI034
                             101 Hickory Ridge Road
                               Oneonta, AL 35121
                              Jbains@travelers.com



                                               /s/ Kimberly R. Ward
                                               Counsel of Record




                                         -5-
